DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s amendment and response filed on 12/30/2020 has been received and entered in the case record.
Claims 1-3 and 7-14 are pending in the application. 
Claim 4 has been cancelled.
Claims 8-14 are withdrawn as being drawn to non-elected inventions. 
Claims 1 and 7 have been amended
Claims 1-3 and 7 are examined on the merits.
All arguments have been fully considered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-3 and 7 remain rejected under 35 U.S.C. 103 as being unpatentable over Oterling et al. (U.S. Patent 10,136,666; previously cited in Office Action filed on 02/21/2020) in view of Clemens et al (European Patent 3277797; previously cited in Office Action filed on 09/30/2020) as set forth in the Office Action filed on 09/30/2020 and illustrated below.

Regarding claims 1 and 2, Oertling et al. teach a deep eutectic solvent (DES) composition which include at least two components from a group which includes choline or betaine, urea, and amino acid (col 7, line 57- col 8, line 34). Oertling et al. teaches that early mixtures of DES included mixtures of choline chloride and urea, and amino acids have been included in DES previously as well (Col 5 lines 32-52). Oertling et al. further teaches that the water concentration is preferably below 20% w/w (i.e. less than 10% w/w) (Col. 6, lines 2-7). 
Clemens et al. teach a feed media with choline and amino acids being used in a fed-batch process with CHO cells (Table 5, Table 5a, Example 4, para. 0175)
It would be obvious to one of ordinary skill in the art to utilize the deep eutectic solvent composition comprising the DES and amino acid components and less than 20% w/w water taught by Oertling et al. as a feed media as taught by Clemens et al. with a reasonable expectation of success. One would be motivated to do so because it is already well known in the art that feed media can contain choline and amino acids as shown in Clemens et al. and their use of RPMI feed media as RPMI feed media was made in the 1970s and is commercially available (para. 0012). Furthermore, certain amino acid ratios and the usage of iron choline citrate have been shown to provide higher product titers when used as feed media (para. 0015, 0017). One of ordinary skill in the art would know that higher product titers can be achieved in feed media during fed-batch mode rather than without feed media in batch mode (para 0046). Therefore, an artisan could utilize a composition comprising a deep eutectic solvent comprising choline and amino acids as a feed medium with a reasonable expectation of success.
	Regarding claims 3 and 7, Oertling et al. teach that the DES compositions comprise a combination comprising cysteine and xylose (claim 5). Furthermore, the DES composition can be paired with another flavor composition wherein other amino acids can be incorporated with the DES composition (Col 9, lines 31-49).
.

Response to Arguments
Applicant’s arguments filed on 12/30/2020 regarding the 112 rejections set forth in the previous Office Action filed on 09/30/2020 are persuasive.
In light of the amendments made to claims 1 and 7 and the cancellation of claim 4, the 112(d) rejection of claim 4 is moot and the 112(b) rejection of claims 1 and 7 is withdrawn.
On page 4 of Applicant’s arguments, Applicant requests a rejoinder of claim 8 and the claims dependent on claim 8 as Applicant states that said claim has been amended to depend on claim 1. However, Claim 8 and Claim 1 are still separate and distinct inventions directed towards a cell culture method and a cell culture media. The culture media of claim 1 can be used to culture any cells, furthermore claim 1 is not patentable and examination of claim 8 will require separate consideration than for examining the culture media as claimed.
Restriction between the product and process is maintained instantly. When product claims are found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims would be considered for rejoinder.
Applicant's arguments filed on 12/30/2020 regarding the 103 rejections set forth in the previous Office Action filed on 09/30/2020 have been fully considered but they are not persuasive.
On page 4, Applicant argues that Clemens teaches that selecting the right combination of amino acids for feed media is difficult and there is no teaching that any media other than the normal liquid aqueous media could be used. Furthermore, on page 5, Applicant argues that Oterling teaches chemically defined media are complex and complicated and a concentrated feed medium is supplied to sustain growth as culture substrates are depleted. Furthermore, Oterling provides adamant teachings that great lengths are required in obtaining adequate or optimized feed media. Rationale to combine is based on the 
On pages 6-7, Applicant argues that the instant claims require a DES based solution rather than an aqueous solution (as seen in the limitation of less than 10% w/w water). This solves the long felt need to develop a feed media comprising certain amino acids which are known to have insufficient solubility. Furthermore, one of ordinary skill in the art would know feed media must be highly concentrated otherwise the cell culture volume could grow too high. Applicant argues Oterling is not even remotely related to the claims and while DES is taught in the prior art, DES in feed media is not.
In regard to Applicant’s argument that Clemens teaches that it is difficult to obtain a composition of amino acids for feed media, Examiner states that while Clemens does state difficulty, Clemens does in fact prove that it is possible to obtain such a composition of amino acids for feed media and thus is prior art in having a combination of amino acids in feed media for fed-batch cell cultures. Furthermore, while Clemens only teaches using an aqueous solution, Oterling discloses that their composition is less than 20% w/w water, thereby meeting the 10% w/w water limitation.
In regards to Applicant’s argument concerning Oterling disclosing that great lengths are required to achieve optimized feed media, Examiner argues that Oterling demonstrates that by virtue of their invention and composition, it is possible and therefore prior art exists for such a composition for a combination of amino acids and DES therefore one of ordinary skill in the art would not require undo experimentation as it has been demonstrated previously that the composition exists. 
In regards to the arguments that the instant claims require a feed media solution that is DES based and not aqueous, Examiner argues that because the solution’s limitation is not 0% w/w of water, the solution is still aqueous when comprising less than 10% w/w as recited in claim 1. Furthermore, Oterling et al. discloses that their composition comprising DES and amino acids has a water concentration of less than 20% w/w water and is thus in the range of the claimed invention. 
Furthermore, in regards to Applicant’s argument of the composition of Oterling not even been remotely related to the claims. The scope of what is claimed in the application is a composition which is a . 
In response to applicant's argument that Oterling is not utilized in cell culture as a feed media, being utilized as a feed media is an intended use for the composition claimed. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. 
In regards to Applicant’s argument of long felt need, as disclosed in MPEP 716.04, establishing long-felt need requires objective evidence that an art recognized problem existed in the art for a long period of time without solution. 
The relevance of long-felt need and the failure of others to the issue of obviousness depends on several factors. First, the need must have been a persistent one that was recognized by those of ordinary skill in the art. In re Gershon, 372 F.2d 535, 539, 152 USPQ 602, 605 (CCPA 1967) ("Since the alleged problem in this case was first recognized by appellants, and others apparently have not yet become aware of its existence, it goes without saying that there could not possibly be any evidence of either a long felt need in the . . . art for a solution to a problem of dubious existence or failure of others skilled in the art who unsuccessfully attempted to solve a problem of which they were not aware."); Orthopedic Equipment Co., Inc. v. All Orthopedic Appliances, Inc., 707 F.2d 1376, 217 USPQ 1281 (Fed. Cir. 1983) (Although the claimed invention achieved the desirable result of reducing inventories, there was no evidence of any prior unsuccessful attempts to do so.).
Newell Companies v. Kenney Mfg. Co., 864 F.2d 757, 768, 9 USPQ2d 1417, 1426 (Fed. Cir. 1988) (Although at one time there was a long-felt need for a "do-it-yourself" window shade material which was adjustable without the use of tools, a prior art product fulfilled the need by using a scored plastic material which could be torn. "[O]nce another supplied the key element, there was no long-felt need or, indeed, a problem to be solved".) 
Third, the invention must in fact satisfy the long-felt need. In re Cavanagh, 436 F.2d 491, 168 USPQ 466 (CCPA 1971).
	Therefore, Applicant must provide evidence for this long felt need as well as evidence for its superior properties to that of the combination of the references listed in the present Office Action.
	The rejections of the previous Office Action are therefore maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRA F CONNORS whose telephone number is (571)272-7010.  The examiner can normally be reached on Monday - Friday (8AM-5PM).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAM SHUKLA can be reached on (571) 272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.F.C./Examiner, Art Unit 1632                                                                                                                                                                                                        

/RAM R SHUKLA/Supervisory Patent Examiner, Art Unit 1635